DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 10, 2021 March 15, 2021, April 8, 2021, August 8, 2021, November 8, 2021, January 28, 2022, April 29, 2022, May 31, 2022, and October 13, 2022 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50). See Also MEPE 2106.04(a)(2)(II).
Step 1:
Claims 1-5, 7-13 and 15-200 meet step 1 requirement as they are directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, “a system” satisfies a “machine” category.  
With regard to claims 1, 9 and 17:
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claims 1, 9 and 17 as a whole recites a method facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claims 1, 9 and 17 in general is about how the method provides for a processor configured to “receive data characterizing an image from the image sensor, the image including a visual depiction of at least one of a person and a vehicle, determine whether a hazard event has occurred based on the received data, and, in response to determining that the hazard event has occurred, provide a notification indicative of the occurrence of the hazard event”.
The limitations of “receive data characterizing an image from the image sensor, the image including a visual depiction of at least one of a person and a vehicle, determine whether a hazard event has occurred based on the received data, and, in response to determining that the hazard event has occurred, provide a notification indicative of the occurrence of the hazard event” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in a mental process/step. That is, nothing in the claim element precludes the processing from being performed as a mental process, or merely on pencil and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No as explained below.  
The claim recites “a fuel dispenser including a display screen, an image sensor, and at least one data processor operatively connected to the display screen and the image sensor, the at least one data processor” – processing circuitry “configured” to perform various tasks.  As will be explained below, these various tasks can be performed as mental steps. With respect to the function of “receive data characterizing an image from the image sensor, the image including a visual depiction of at least one of a person and a vehicle, determine whether a hazard event has occurred based on the received data, and, in response to determining that the hazard event has occurred, provide a notification indicative of the occurrence of the hazard event”, the broadest reasonable interpretation would have encompassed any forms of calculating inclusive of mental calculations. For example, a human can predict the opinion of a group of individuals regarding an image and visually indicate that prediction. 
With respect to the function of “display”, the broadest reasonable interpretation (BRI) would have encompassed any forms of displaying inclusive of manually displaying.  The claim does not preclude manual display options.  By utilizing the processing circuitry to facilitate gathering a collective of opinion does not add anything that these practitioners do routinely in the field.  
Step 2B, prong 2 test:
Does the claim recite additional elements that amount to significantly more than the judicial exception? No as explained below.  
This judicial exception is not integrated into a practical application. The claims recite “a fuel dispenser including a display screen, an image sensor, and at least one data processor operatively connected to the display screen and the image sensor, the at least one data processor” – processing circuitry “configured” to perform various tasks which do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claims do not recite additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims are not patent eligible.
 As will be explained below, these various tasks can be performed as mental steps. With respect to the function of “receive data characterizing an image from the image sensor, the image including a visual depiction of at least one of a person and a vehicle, determine whether a hazard event has occurred based on the received data, and, in response to determining that the hazard event has occurred, provide a notification indicative of the occurrence of the hazard event”, the broadest reasonable interpretation would have encompassed any forms of calculating inclusive of mental calculations. 
With respect to the function of “display”, the broadest reasonable interpretation (BRI) would have encompassed any forms of displaying inclusive of manually displaying.  The claim does not preclude manual display options.  By utilizing the processing circuitry to facilitate gathering a collective of data does not add anything that these practitioners do routinely in the field.  
Claims 2-5, 7-8, 10-13, 15-16 and 18-19 recite the limitations of“determining whether the hazard event has occurred includes determining whether the person is electrically grounded prior to dispensing fuel from the fuel dispenser”, “determining whether the hazard event has occurred includes determining whether an engine of the vehicle is running while fuel is being dispensed from the fuel dispenser”, “determining whether the hazard event has occurred includes determining whether the person is about to commit a drive-off”, “wherein the hazard event comprises a fuel leak”, “wherein the at least one data processor is configured to disable the fuel dispenser in response to determining that the hazard event has occurred” and “wherein the notification is provided to one or more fueling station components at a fueling station at which the fuel dispenser is located”.
The limitations of “determining whether the hazard event has occurred includes determining whether the person is electrically grounded prior to dispensing fuel from the fuel dispenser”, “determining whether the hazard event has occurred includes determining whether an engine of the vehicle is running while fuel is being dispensed from the fuel dispenser”, “determining whether the hazard event has occurred includes determining whether the person is about to commit a drive-off”, “wherein the hazard event comprises a fuel leak”, “wherein the at least one data processor is configured to disable the fuel dispenser in response to determining that the hazard event has occurred” and “wherein the notification is provided to one or more fueling station components at a fueling station at which the fuel dispenser is located”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites no additional elements to perform the “determining whether the hazard event has occurred includes determining whether the person is electrically grounded prior to dispensing fuel from the fuel dispenser”, “determining whether the hazard event has occurred includes determining whether an engine of the vehicle is running while fuel is being dispensed from the fuel dispenser”, “determining whether the hazard event has occurred includes determining whether the person is about to commit a drive-off”, “wherein the hazard event comprises a fuel leak”, “wherein the at least one data processor is configured to disable the fuel dispenser in response to determining that the hazard event has occurred” and “wherein the notification is provided to one or more fueling station components at a fueling station at which the fuel dispenser is located” steps. Accordingly, the limitations do not integrated the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-9 and 13-17 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Vilnai (U.S. Patent Application Publication No. US 2015/0242855 A1) (hereafter referred to as “Vilnai”).  
	With regard to claim 1, Vilnai describes a fuel dispenser including a display screen, an image sensor, and at least one data processor operatively connected to the display screen and the image sensor (see Figure 1 and refer for example to paragraphs [0088], [0099], [0101], [0213] and [0214]), the at least one data processor configured to receive data characterizing an image from the image sensor, the image including a visual depiction of at least one of a person and a vehicle (refer for example to paragraphs [0094], [0101] and [0250] through [0252]), determine whether a hazard event has occurred based on the received data (refer for example to paragraphs [0189] and [0190]), and, in response to determining that the hazard event has occurred, provide a notification indicative of the occurrence of the hazard event (refer to paragraphs [0198] through [0204]).
As to claim 5, Vilnai describes wherein the hazard event comprises a fuel leak (refer for example to paragraph [0189]).
In regard to claim 6, Vilnai describes wherein the notification includes an alarm that includes at least one of an audible sound emanating from the fuel dispenser and a visual warning presented on the display screen (refer for example to paragraphs [0198] through [0202]).
With regard to claim 7, Vilnai describes wherein the at least one data processor is configured to disable the fuel dispenser in response to determining that the hazard event has occurred (refer for example to paragraphs [0198] through [0202]).
As to claim 8, Vilnai describes wherein the notification is provided to one or more fueling station components at a fueling station at which the fuel dispenser is located (refer for example to paragraphs [0198] through [0202]).
In regard to claim 9, Vilnai describes a display screen, an image sensor, and at least one data processor operatively connected to the display screen and the image sensor (see Figure 1 and refer for example to paragraphs [0088], [0099], [0101], [0213] and [0214]), the at least one data processor configured to receive data characterizing an image from the image sensor, the image including a visual depiction of at least one of a person and a vehicle (refer for example to paragraphs [0094], [0101] and [0250] through [0252]), to determine whether a hazard event has occurred based on the received data (refer for example to paragraphs [0189] and [0190]), and, in response to determining that the hazard event has occurred, to provide a notification indicative of the occurrence of the hazard event (refer to paragraphs [0198] through [0204]).
With regard to claim 13, Vilnai describes wherein the hazard event comprises a fuel leak (refer for example to paragraph [0189]).
As to claim 14, Vilnai describes wherein the notification includes an alarm that includes at least one of an audible sound emanating from the fuel dispenser and a visual warning presented on the display screen (refer for example to paragraphs [0198] through [0202]).
In regard to claim 15, Vilnai describes wherein the at least one data processor is configured to disable the fuel dispenser in response to determining that the hazard event has occurred (refer for example to paragraphs [0198] through [0202]).
With regard to claim 16, Vilnai describes wherein the notification is provided to one or more fueling station components at a fueling station at which the fuel dispenser is located (refer for example to paragraphs [0198] through [0202]).
As to claim 17, Vilnai describes at least one data processor and a memory storing instructions (see Figure 1 and refer for example to paragraphs [0213] and [0214]) configured to cause the at least one data processor to perform operations comprising receiving data characterizing an image from an image sensor, the image acquired by the image sensor and characterizing a visual depiction of at least one of a person and a vehicle of a person (refer for example to paragraphs [0094], [0101] and [0250] through [0252]); determining whether a hazard event has occurred based on the received data (refer for example to paragraphs [0189] and [0190]); and providing a notification indicative of the occurrence of the hazard event (refer for example to paragraphs [0198] through [0204]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10 and 18 are rejected under 35 U.S.C. §103(a) as being unpatentable over Vilnai (U.S. Patent Application Publication No. US 2015/0242855 A1) (hereafter referred to as “Vilnai”) in view of Mann (U.S. Patent Application Publication No. US 2004/0154687 A1) (hereafter referred to as “Mann”).
	The arguments advanced in section 7 above, as to the applicability of Vilnai, are incorporated herein.
With regard to claims 2, 10 and 18, although Vilnai does not expressly describe wherein determining whether the hazard event has occurred includes determining whether the person is electrically grounded prior to dispensing fuel from the fuel dispenser, such a technique is well known and widely utilized in the prior art.
Mann discloses an electrostatic dissipation system at a fueling station performing and monitoring a fuel operation and preventing fuel delivery under hazardous conditions (see Figure 1 and refer for example to the abstract) which provides for determining whether the hazard event has occurred includes determining whether the person is electrically grounded prior to dispensing fuel from the fuel dispenser (refer for example to paragraphs [00158] through [0018]).
Given the teachings of the two references and the same environment of operation, namely that of systems for fuel dispensing, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Vilnai system in the manner described by Mann according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and safety as suggested by  (refer for example to paragraph [0003] through [0006]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.
Claims 3-4, 11-12 and 19-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Vilnai (U.S. Patent Application Publication No. US 2015/0242855 A1) (hereafter referred to as “Vilnai”).
	The arguments advanced in section 7 above, as to the applicability of Vilnai, are incorporated herein.
With regard to claims 3-4, 11-12 and 19-20, although Vilnai does not expressly describe determining whether the hazard event has occurred includes determining whether an engine of the vehicle is running while fuel is being dispensed from the fuel dispenser and determining whether the person is about to commit a drive-off, such a technique is well known and widely utilized in the prior art.
Vilnai discloses the fuel dispensing safety monitoring system as argued in section 7 above. Additionally, Vilnai describes in paragraph [0143] that the fuel dispensing monitoring system “determines, before and/or during fuel dispensing, whether the vehicle remains in the same location following the determination that the fuel nozzle is inserted inside the fuel inlet”. Vilnai also describes in paragraph [0189] that the fuel dispensing monitoring system determines whether “a nozzle may also be unintentionally dislodged from the fuel inlet, by slipping out or by being knocked out of the fuel inlet, for example, … where another object impacts the nozzle, fuel cable or vehicle”.  
Given the teachings of the Vilnai reference and the same teachings as pointed out above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Vilnai system in a manner to determine whether the hazard event has occurred includes determining whether an engine of the vehicle is running while fuel is being dispensed from the fuel dispenser and determining whether the person is about to commit a drive-off, according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and safety, which fails to patentably distinguish over the prior art absent some novel and unexpected result.



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith, Walsh and Prasad all disclose systems similar to applicant’s claimed invention.  















Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
September 26, 2022